13 F.3d 405
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Orvil HARRIS, Plaintiff-Appellant,v.STATE of Oklahoma, Defendant-Appellee.
No. 93-6217.
United States Court of Appeals, Tenth Circuit.
Dec. 15, 1993.

ORDER AND JUDGMENT1
Before TACHA, BALDOCK, and KELLY, Circuit Judges.

TACHA

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant Orvil Harris brought an action in federal district court seeking injunctive relief against the State of Oklahoma.  Harris alleged in his complaint that the State promoted Christianity in contravention of the Establishment Clause of the First Amendment by allowing the Holdenville Public School District to include Santa Claus, Christmas trees, mistletoes, angels, and "various religious figures" in the curriculum and textbooks of Parkview Elementary School.  Following discovery, the district court granted the State's motion for summary judgment because Harris failed to produce any evidence showing that the State was liable for the actions of the Holdenville Public School District.


3
We review summary judgment orders de novo, using the same standards the district court applies.   Osgood v. State Farm Mut. Auto Ins. Co., 848 F.2d 141, 143 (10th Cir.1988).  Summary judgment is appropriate "if all the pleadings, depositions, answers to interrogatories, and admissions on file, together with affidavits, if any, show that there is a genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law."   Fed.R.Civ.P. 56(c);   see Anderson v. Liberty Lobby, 477 U.S. 242, 247-48 (1986).  Based on our review of the evidence, we conclude that summary judgment for the State was proper.  We AFFIRM for substantially the same reasons given by the district court.  The mandate shall issue forthwith.



1
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel. 10th Cir.  R. 36.3